UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-06103 Investors Cash Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:11/30/2011 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofNovember 30, 2011(Unaudited) DWS Variable NAV Money Fund Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 6.3% Industrial & Commercial Bank of China, 0.7%, 1/4/2012 Procter & Gamble Co., 1.375%, 8/1/2012 Total Certificates of Deposit and Bank Notes (Cost $1,255,591) Commercial Paper 40.7% Issued at Discount * Antalis U.S. Funding Corp., 144A, 0.735%, 12/1/2011 Australia & New Zealand Banking Group Ltd., 0.25%, 2/7/2012 Bank of Nova Scotia, 0.1%, 1/17/2012 Barclays Bank PLC, 0.38%, 1/4/2012 Johnson & Johnson, 144A, 0.05%, 12/9/2011 Merck & Co., Inc., 0.06%, 1/9/2012 National Australia Funding (Delaware), Inc., 144A, 0.26%, 2/21/2012 PepsiCo, Inc.: 0.05%, 12/7/2011 0.06%, 1/31/2012 Rabobank U.S.A. Financial Corp., 0.4%, 2/8/2012 Sheffield Receivables Corp., 144A, 0.36%, 1/27/2012 Starbird Funding Corp., 144A, 0.75%, 12/1/2011 Sumitomo Mitsui Banking Corp., 0.355%, 1/6/2012 Total Commercial Paper (Cost $8,147,722) Short-Term Notes *** 2.5% Bank of Nova Scotia, 0.39%, 3/13/2012 (Cost $500,000) Municipal Investments 43.0% Albemarle County, VA, Economic Development Authority, Hospital Revenue, Martha Jefferson Hospital, Series B, 0.13% **, 10/1/2048, LOC: Branch Banking & Trust Allegheny County, PA, Hospital Development Authority Revenue, UPMC Senior Living Corp., 0.14% **, 7/15/2028, LIQ: Fannie Mae BlackRock MuniYield New York Quality Fund, Inc., Series W-7-2477, 144A, AMT, 0.26% **, 5/1/2041, LIQ: Citibank NA Channahon, IL, Morris Hospital Revenue, Series D, 0.15% **, 12/1/2032, LOC: U.S. Bank NA Cleveland, OH, Airport Systems Revenue, Series D, 0.11% **, 1/1/2024, LOC: PNC Bank NA Colorado, Housing Finance Authority, Single Family Mortgage Revenue, "I", Series A-3, AMT, 0.14% **, 5/1/2038, LOC: Fannie Mae, Freddie Mac Florida, Keys Aqueduct Authority Water Revenue, 0.08% **, 9/1/2035, LOC: TD Bank NA Georgia, Private Colleges & Universities Authority Revenue, Mercer University Project, Series A, 0.14% **, 10/1/2036, LOC: Branch Banking & Trust Illinois, State Development Finance Authority Revenue, Fenwick High School Project, 0.13% **, 3/1/2032, LOC: JPMorgan Chase Bank Massachusetts, State Development Finance Agency Revenue, Buckingham Brown & Nichols, 0.13% **, 6/1/2036, LOC: JPMorgan Chase Bank New York City, NY, General Obligation, Series A-4, 0.17% **, 8/1/2038, LOC: KBC Bank NV New York City, NY, Transitional Finance Authority Revenue, Future Tax-Secured, Series C-5, 0.13% **, 8/1/2031, SPA: Bank of America NA Nuveen Premier Income Municipal Fund 2, Inc., Series 1-4895, 144A, AMT, 0.29% **, 5/5/2041, LIQ: Barclays Bank PLC Vermont, State Educational & Health Buildings Financing Agency Revenue, Fletcher Allen Health Care, Series A, 0.1% **, 12/1/2030, LOC: TD Bank NA Total Municipal Investments (Cost $8,615,000) Principal Amount ($) Value ($) Government & Agency Obligations 7.5% U.S. Treasury Obligations U.S. Treasury Bill, 0.087% *, 10/18/2012 U.S. Treasury Notes: 0.375%, 8/31/2012 0.625%, 6/30/2012 0.625%, 7/31/2012 0.75%, 5/31/2012 1.375%, 10/15/2012 Total Government & Agency Obligations (Cost $1,500,552) % of Net Assets Value ($) Total Investment Portfolio (Cost $20,018,865) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Annualized yield at time of purchase; not a coupon rate. ** Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels.These securities are payable on demand and are shown at their current rates as of November 30, 2011. *** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of November 30, 2011. † The cost for federal income tax purposes was $20,018,865.At November 30, 2011, net unrealized appreciation for all securities based on tax cost was $1,086.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $1,126 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $40. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. LIQ: Liquidity Facility LOC: Letter of Credit SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Investments in Securities(a) $
